DETAILED ACTION
Applicant’s reply, filed 24 September 2021 in response to the non-final Office action mailed 24 June 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1, 3-9, 12, 14-15 and 17-20 are pending under examination, wherein: claims 1, 6 and 17-19 have been amended, claim 7 is as originally filed, claims 3-5, 8-9, 12, 14-15 and 20 are as previously presented, and claims 2, 10-11, 13 and 16 were cancelled by this and/or previous amendment(s). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2021 was filed after the mailing date of the non-final Office action on 24 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 29 July 2021 was filed after the mailing date of the non-final Office action on 24 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 4 January 2022 was filed after the mailing date of the non-final Office action on 24 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US PGPub 2015/0368459) in view of Peled et al. (US 6,028,156).
Regarding claims 1, 3-5, 12, 14 and 15, Yamanaka teaches polybutylene terephthalate resin compositions, and molded articles thereof, comprising polybutylene terephthalate resin (A), polycarbonate resin (B), elastomer (C), flame retardant (D), antimony compound (E), and further optional additives (abstract; [0018]; [0127]-[0197]). Yamanaka teaches the flame retardant (D) is preferably a bromine based flame retardant, preferably poly(brominated benzyl (meth)acrylate)s including pentabromobenzyl polyacrylate ([0100]-[0106]; [0112]). 
	Yamanaka further teaches that when the flame retardant (D) is a brominated flame retardant, the content of chlorine compounds present as impurities should be not more than 0.03 mass% ([0248]) and teaches free chlorine in the resin composition should be 150 ppm or less ([0251]). Yamanaka teaches measuring chlorine compound content by gas and combustion ion chromatographic methods ([0249]; [0253]).
Yamanaka does not teach or require “other” halogenated aromatic compounds (claim 1) and does not teach or require halogenated benzene (claims 4 and 12) and 
Yamanaka teaches the flame retardant (D) is preferably a bromine based flame retardant, preferably poly(brominated benzyl (meth)acrylate)s including pentabromobenzyl polyacrylate ([0100]-[0112]). Yamanaka does not specifically teach the degree of polymerization (instant m from 10 to 2000) but teaches polymerized poly(brominated benzyl (meth)acrylates) and teaches selecting from suitable commercially available compounds.  Peled teaches poly-(halobenzylacrylate) flame retardants, specifically polypentabromobenzyl acrylates (abstract; col 3), manufactured using aprotic, non-halogenated solvents (col 2) and as a result having improved thermal stability (col 1-3). Peled teaches polymerization degree x to obtain compounds of desired molecular weight (examples; tables)(instant m from 10 to 2000).  Peled and Yamanaka are analogous art and are combinable because they are concerned with the same technical feature, namely polyhalobenzyl acrylate based flame retardants. At the time of filing a person having ordinary skill in the art would have found it obvious to use the polypentabromobenzyl acrylates of Peled as the poly(brominated benzyl (meth)acrylates) of Yamanaka and would have been motivated to do so as Yamanaka 
Regarding claims 6-9 and 20, Yamanaka in view of Peled renders obvious the composition as set forth in claim 1 above. Yamanaka teaches methods of making the polybutylene terephthalate resin compositions comprising combining individual components, mixing and melt kneading ([0198]-[0199]). 
Yamanaka alone teaches the claimed method of making the resin composition. The instant claim recitations directed to the ‘manufacturing method of the halogenated benzyl acrylate based flame retardant product’ that used in the claimed method of making the flame-retardant polybutylene terephthalate resin composition is/are a product-by-process recitation(s). It is noted that the instant claims contain no positive steps directed to the claimed method of making the resin composition itself. It is further noted that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).  
Additionally, Peled teaches methods of making poly-(halobenzylacrylate) flame retardants, specifically polypentabromobenzyl acrylates (abstract; col 3), using aprotic, non-halogenated solvents (col 2) and as a result the produced compounds have improved thermal stability (col 1-3). Peled teaches the aprotic solvents used in making the compounds include 2-butanone, dioxane, ethyleneglycol dimethylether, etc. (col 2 ln aromatic compounds (instant claim 7) and therefore meets the recitation of a solvent used in manufacturing having a halogenated aromatic compound content of 100 ppm or less (instant claim 6). Peled and Yamanaka are analogous art and are combinable because they are concerned with the same technical feature, namely polyhalobenzyl acrylate based flame retardants. At the time of filing a person having ordinary skill in the art would have found it obvious to use the polypentabromobenzyl acrylates made by the method of Peled in the method of making a resin composition of Yamanaka and would have been motivated to do so as Yamanaka invites and prefers pentabromobenzyl polyacrylate flame retardants and is concerned with reducing any chlorine impurities associated with brominated flame retardants and further would have been motivated to do so as Peled teaches the polypentabromobenzyl acrylates made using aprotic solvents have improved thermal stability. 
Regarding claims 17-19, Yamanaka in view of Peled renders obvious the composition as set forth in claims 3, 4 and 5 above and Yamanaka further teaches methods of making the polybutylene terephthalate resin compositions comprising combining individual components, mixing and melt kneading ([0198]-[0199]). 
Yamanaka alone teaches the claimed method of making the resin composition. The instant claim recitations directed to the ‘manufacturing method of the halogenated benzyl acrylate based flame retardant product’ that used in the claimed method of making the resin composition itself. It is further noted that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).  
Additionally, Peled teaches methods of making poly-(halobenzylacrylate) flame retardants, specifically polypentabromobenzyl acrylates (abstract; col 3), using aprotic, non-halogenated solvents (col 2) and as a result the produced compounds have improved thermal stability (col 1-3). Peled teaches aprotic solvents, none of which are halogenated and none of which are halogenated aromatic compounds and therefore meets the recitation of a solvent used in manufacturing having a halogenated aromatic compound content of 100 ppm or less (instant claims 17-19). Peled and Yamanaka are analogous art and are combinable because they are concerned with the same technical feature, namely polyhalobenzyl acrylate based flame retardants. At the time of filing a person having ordinary skill in the art would have found it obvious to use the polypentabromobenzyl acrylates made by the method of Peled in the method of making a resin composition of Yamanaka and would have been motivated to do so as Yamanaka invites and prefers pentabromobenzyl polyacrylate flame retardants and is concerned with reducing any chlorine impurities associated with brominated flame retardants and further would have been motivated to do so as Peled teaches the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, 12, 14-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-25 of copending Application No. 16/981,861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments/Amendments
	The objection to claim 2 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(b) rejections of claims 1-20 are withdrawn as a result of Applicant’s filed claim amendments. 

	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-5, 12 and 14-15 as anticipated by Yamanaka et al. (US PGPub 2015/0368459) is withdrawn as a result of Applicant’s filed claim amendments incorporating the subject matter of now cancelled claim 2 into the independent claim. 

	The 35 U.S.C. 102/103 rejection of claims 6-9 and 17-20 as anticipated by Yamanaka (US PGPub 2015/0368459) or, in the alternative, as obvious over Yamanaka in view of Peled et al. (US 6,028,156) is withdrawn with respect to the 102 anticipation maintained with respect to the 103 obviousness rejection in the manner amended above (see also below). 

	The 35 U.S.C. 103 rejection of claims 2, 10-11, 13 and 16 as unpatentable over Yamanaka (US PGPub 2015/0368459) in view of Peled (US 6,028,156) is maintained. Applicant’s arguments (Remarks, pages 8-10) have been fully considered but were not found persuasive. 
	Applicant states that Peled does not teach that “x” denotes the degree of polymerization being from 10 to 2000. This is not persuasive. Peled teaches “x” as the degree of polymerization selected to obtain compounds having the desired molecular weight (examples, tables) wherein the resultant molecular weights substantially overlap with, correspond to, and render taught instant values of ‘m’ from 10 to 2000. 
	Applicant argues that neither Yamanaka nor Peled teach the resin composition, as claimed, comprising less than 0.5 ppm of a halogenated aromatic compound other than the flame retardant. This is neither accurate nor persuasive. Firstly, the primary reference of Yamanaka teaches the claimed range as noted in the above maintained rejection (see above). Secondly, the secondary reference of Peled was not relied upon to meet the claimed limitation but also happens to necessarily teach it as Peled does not teach or require use of halogenated aromatic compounds other than the flame retardant (i.e. the PBB-MA) in the liquid polymerization steps of forming said flame 
	Applicant argues that Yamanaka cannot meet the claimed range of less than 0.5 ppm of a halogenated aromatic compound other than the flame retardant because Yamanaka also teaches that “other fluoropolymers (anti-dripping agent)” can be present. This argument is not persuasive. It is noted that the anti-dripping agents of Yamanaka are optional and not required. Furthermore, as taught by Yamanaka the anti-dripping agents referred to by Applicant (see [0166]-0173]) are known fluoroolefin resins, such as fluroethylene, etc. none of which are aromatic. The instant claims do not limit the content of halogenated non-aromatic compounds. 
	Applicant argues that the examples of Yamanaka are “not able” to achieve a chlorine content of less than 0.02% which Applicant asserts as “significantly higher” than the claim 1 limitation of less than 0.5 ppm. This is not found persuasive. Yamanaka teaches chlorine compound impurities when present in the brominated flame retardants is limited to not more than 0.03 mass% (i.e. a range of 0 to 0.03 mass%), such impurities resulting from polymerization materials, additives, catalysts, etc. used to form the brominated flame retardants ([0248]-[0251]). The range of Yamanaka substantially overlaps with and renders taught the instant range. Further, Yamanaka teaches the chlorine compound impurity content as related to brominated flame retardants only where chlorine compounds were utilized in the manufacture and does not teach or require use of such impurity forming compounds in obtaining the brominated flame retardants. Notably the secondary reference of Peled teaches manufacturing of the 
	Applicant argues that Peled teaches one example (example 5) where chlorobenzene was used as a solvent. The Examiner notes the remaining examples wherein no chlorobenzene was used. Further, example 5 utilizes chlorobenzene only in the esterification step and does not use chlorobenzene in the liquid polymerization step of concern to the instant claims or to the instant comparative example. Applicant asserts that Peled does not teach/suggest limiting the content of halogenated aromatic compounds. The Examiner notes that this is because Peled does not generally teach their use to begin with. 
	Further, regarding Applicants reliance on the examples of Yamanakaand of Peled: it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
Applicant generally asserts improper hindsight.	In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant asserts, in general, unexpected results but provides no explanation thereof. Applicant’s assessment that comparative example 1 is representative of Yamanaka modified by Peled is not accurate. Peled does not specifically teach or require use of halogenated aromatic compounds in the formation of the brominated flame retardant. While Peled has one example wherein chlorobenzene was used in the esterification step, Peled used a different solvent (non-halogenated, non-aromatic) in the liquid polymerization step of the brominated flame retardant. Comparative example 1 only refers to a halogenated aromatic compound used in the liquid polymerization step. Noted are the remaining examples of Peled and the disclosure in general directed to aprotic solvents both in the esterification and liquid polymerization steps. 

The provisional nonstatutory double patenting rejection of instant claims 1-20 as unpatentable over claims 14-25 of copending Application No. 16/981,861 is maintained. Applicant asserts in general the instant and copending application to be distinct. The Examiner disagrees and notes the above set forth rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767